Taft, Chief Justice.
Where a statute provides that one who violates it shall be punished as for a misdemeanor “for a first offense” and punished as for a felony “for each subsequent offense,” a second violation of that statute may be punished as a “subsequent offense” thereunder if the offender has been convicted of a previous violation of that statute before his indictment for the second violation thereof although the second violation occurred prior to his conviction of the previous violation. (Paragraph two of the syllabus of Carey v. State, 70 OhioSt. 121, distinguished.)
Judgment reversed.
Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.